magistrate's probable cause determination released it from its promise not
                  to oppose probation and, over Izadi's objection, argued for a sentence of 19-
                  48 months' imprisonment.
                              First, Izadi contends that the district court erred by revoking
                  his bail before conducting a hearing and relying on the wrong standard of
                  proof at the hearing. We conclude that no relief is warranted because
                  Izadi fails to demonstrate that he had a constitutional or statutory right to
                  bail after he pleaded guilty, see NRS 178.484 (recognizing the "[flight to
                  bail before conviction"); NRS 176.015(1) (providing the district court with
                  discretion to grant bail pending sentencing); Bergna v. State, 120 Nev.
                  869, 872, 102 P.3d 549, 551 (2004) (recognizing that there is no
                  constitutional right to bail after conviction), or that the district court
                  abused its discretion by revoking his bail.
                              Second, Izadi contends that the district court erred by failing
                  to conduct an evidentiary hearing before allowing the State to argue at
                  sentencing. Izadi asserts that the failure to conduct a hearing prevented
                  him from presenting evidence that the State knew of the facts which led to
                  the new charges prior to entry of his plea. We conclude that no relief is
                  warranted. While some of the new charges may have been based on
                  conduct which occurred prior to entry of the plea, a majority of the charges
                  were the result of acts which were alleged to have occurred after entry of
                  the plea. Because the agreement clearly authorized the State to argue
                  under the circumstances, an evidentiary hearing was not required and the
                  district court did not err. See Sparks v. State, 121 Nev. 107, 111, 110 P.3d
                  486, 488 (2005).
                              Third, Izadi contends that the district court erred by allowing
                  the State to argue at sentencing because the "stay out of trouble" provision

SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    ea
                 is illusory and was negotiated in bad faith, violating his right to due
                 process and rendering the agreement "constitutionally deficient." We
                 decline to consider these contentions because they challenge the validity of
                 the plea and are not properly raised on direct appeal from a judgment of
                 conviction.   See Bryant v. State, 102 Nev. 268, 272, 721 P.2d 364, 368
                 (1986) ("Al defendant must raise a challenge to the validity of his or her
                 guilty plea in the district court in the first instance, either by bringing a
                 motion to withdraw the guilty plea, or by initiating a post-conviction
                 proceeding.").
                               Fourth, Izadi contends that he was prejudiced at sentencing
                 because the district court (1) demonstrated bias by revoking his bail, (2)
                 demonstrated bias by interrupting and chiding counsel, and (3) relied on
                 an inaccurate presentence investigation report (PSI).
                               This court will not disturb a district court's sentencing
                 determination absent an abuse of discretion.     Parrish v. State, 116 Nev.
                 982, 989, 12 P.3d 953, 957 (2000). At the initial sentencing hearing,
                 counsel for Izadi noted that the PSI inaccurately described a prior
                 misdemeanor as a felony and sentencing was continued. At the
                 subsequent hearing, counsel reminded the district court of the error,
                 identified circumstances mitigating the offense, and noted that Izadi did
                 not have a serious criminal record. Counsel also expressed concern that
                 the district court would base its sentencing determination on the acts
                 alleged in his new case. The district court responded that it did not know
                 the facts• of the new case and was only considering the facts of the case
                 before it, and imposed a prison term of 12 to 34 months. The sentence is
                 within the parameters provided by statute, see NRS 193.130(2)(d); NRS
                 193.330(1)(a)(4); NRS 200.481(2)(b), and lower than that requested by the

SUPREME COURT
        OF
     NEVADA
                                                       3
(0) I947A    e
                State. Izadi fails to demonstrate that the district court possessed
                impermissible bias, see Allum v. Valley Bank of Nevada,       112 Nev. 591,
                594, 915 P.2d 895, 897 (1996) (procedural rulings "almost never" indicate
                bias (internal quotation marks omitted)); see also Cameron v. State, 114
                Nev. 1281, 1283, 968 P.2d 1169, 1171 (1998) ("[R]emarks of a judge made
                in the context of a court proceeding are not considered indicative of
                improper bias or prejudice unless they show that the judge has closed his
                or her mind to the presentation of all the evidence."), or that it based its
                sentencing determination on facts supported "only by impalpable or highly
                suspect evidence," see Silks v. State, 92 Nev. 91, 94, 545 P.2d 1159, 1161
                (1976). Accordingly, we
                              ORDER the judgment of conviction AFFIRMED. 2



                                                gam.                   J.
                                          Pickering



                                 •• ••
                Parraguirre       s

                                                           Saitta




                      2 The fast track statement and reply do not comply with the
                formatting requirements of NRAP 32(a)(4) because the text in the body of
                the briefs, excluding headings, footnotes, and quotations, is not double-
                spaced, and the briefs do not have margins of at least 1 inch on all four
                sides. See NRAP 3C(h)(1) (requiring fast track filings to comply with the
                provisions of NRAP 32(a)(4)-(6)). We caution Izadi's counsel that future
                failure to comply with the rules of this court when filing briefs may result
                in the imposition of sanctions. See NRAP 3C(n).



SUPREME COURT
      OF
    NEVADA
                                                      4
(0) 04M    e
                   cc: Hon. Douglas Smith, District Judge
                        Gordon Silver
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     5
(0) 1947A    cep